UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6849



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAMIEN NELSON, a/k/a Griz, a/k/a Grizzle,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (3:95-cr-00051-nkm)


Submitted:   July 20, 2007                  Decided:   August 2, 2007


Before TRAXLER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Damien Nelson, Appellant Pro Se. Nancy Spodick Healey, Assistant
United States Attorney, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Damien Nelson appeals the district court’s order denying

his 18 U.S.C. § 3582(c) motion.    We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.   United States v. Nelson, No. 3:95-

cr-00051-nkm (W.D. Va. May 10, 2007).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                                - 2 -